total revue sevice index number jo3 ooo cc dom figp 5-plr-106088-99 sept legend authority proposed debt state act project baseload plant tl peaking plant state federal act w year year year year year a b plr-106088-99 a f a i o i h t i dear u l t t h this responds to your request submitted on behalf of the authority for a ruling-that the proceeds of the proposed debt will be treated as financing property used for governmental purposes under sec_103 and sec_141 facts - a corporate the authority was created by the state act as municipal instrumentality and a political_subdivision of the the authority's primary purpose under the state act is state develop and maintain safe dependable and economic electrical the authority generates transmits power for use in the state and sells electric power principally at wholesale as permitted or required by applicable law to fulfill its statutory objectives to the project is a hydroelectric generating facility which the consists of water intakes waterways the baseload plant peaking plant with storage reservoir and power transformation and transmission facilities is among the least expensive energy produced anywhere in north america to the project the federal energy regulatory commission ferc the rates the combined capacity of the project as authority owns the project based in part on the limited supply of water available the energy generated by the project a kilowatts the federal act governs licensing of the project and expressly directs the federal power commission the predecessor to issue a license to the authority to construct and to ferc the federal power commission issued the operate the project first license to the authority in year and that license will expire in year its license for the project a second license to the authority is currently preparing to renew the authority expects ferc to issue it plr-106088-99 the federal act also governs the allocation of a portion of as used in the federal that portion of preference power that the total power provided by the project act and in this ruling the term power means capacity and associated energy as material to this ruling the federal act requires the authority to allocate b percent of the total power produced by the project preference power to a group of customers consisting of public bodies governmental preference customers and non-profit cooperatives cooperative preference customers and together with governmental preference customers the preference customers is available to governmental preference customers is hereinafter referred to as governméntal preference power further allocates preference power between preference customers within the state and such customers in neighboring states when the authority sells power to preference customers in neighboring states the federal act requires the authority to deal exclusively with bargaining agents when these customers have designated such an agent the federal act authorizes the authority to sell preference power to private utility companies if the authority makes flexible arrangements to withdraw sufficient preference power from the private utility companies to satisfy the reasonably foreseeable needs of the preference all provisions of the federal act described herein customers are incorporated into the terms of the license for the project ek the federal act ok kk k ek for purposes of this ruling_request all cooperative preference customers are considered nongovernmental persons all governmental preference customers are publicly-owned all utilities that sell energy directly to retail end-users governmental preference customers are governmental entities which have been delegated the right to exercise part of the sovereign power of governmental entity invested with some or all of such sovereign power or are the public instrumentality of an entity that has been delegated the right to exercise part of such sovereign power a state_or_local_governmental_unit are part of a larger where it is necessary to draw a distinction between governmental preference customers located within the state and those located in neighboring states we refer to these customers ‘ preference customers within the state are entitled to receive c percent of the power provided by the project and such customers in neighboring states are entitled to receive d percent of the power provided by the project 8s plr-106088-99 respectively as the state governmental preference customers and the out-of-state governmental preference customers otherwise noted the term out-of-state governmental preference customers includes any designated bargaining agent of those customers whether or not the bargaining agent itself is body designated such an agent of-state governmental preference customers and with two exceptions solely as conduits for the exchange of output between the authority and the out-of-state governmental preference customers each out-of-state governmental preference customer has those agents act on behalf of the out- a public unless in satisfaction of the federal act and the terms of the authority's license the authority entered into contracts with the governmental preference customers each governmental preference customer's contract demand which represents entitlement to project capacity governmental preference customers aggregate contractual right to project capacity is e kilowatts or f percent of the capacity of the project e kilowatts a kilowatts contracts governmental preference customers pay their proportionate share of the costs incurred by the authority with respect to the project all contracts specify pursuant to their currently the the state governmental preference customers' contracts following the expiration of these expire in year and the authority expects that these contracts will be extended to year upon renewal of the license to operate the out-of-state governmental preference customers' the project contracts expire in year and contain provisions for month-to- month extensions until year contracts the authority does not anticipate any change in the allocation of power that is contractually committed to governmental preference customers requirements of the federal act and the governmental preference customers continued demand for project power given the economically low cost of purchasing output produced by the project rights of the governmental preference customers as continue and any surrendered rights will be meted out to other governmental preference customers reasonably expects that during the term of the proposed debt the governmental preference customers aggregate rights to share in f percent of the total power provided by the project authority does not expect that the implementation of programs generically described as retail access will reduce the even if particular contracts are not renewed the the power provided by the project will not be less than this is due to the allocation a class will the authority hence and the two of the bargaining agents are also preference customers i vb plr-106088-99 authority's allocation of power that is contractually committed in the aggregate to the governmental preference customers the governmental preference customers currently resell their respective allocations of governmental preference power to various end-users as follows governmental preference power is resold directly to retail customers within the state preference customers' respective service areas including customers who are natural persons not engaged in a trade_or_business retail customers purchase governmental preference power under an arrangement that conveys priority rights or other preferential benefits to these retail customers according to rates imposed under tariffs of general applicability imposed under such tariffs apply to different classes of users the differences in rates are customary and reasonable authority reasonably expects that the state governmental preference customers will resell governmental preference power in this manner during the term of the proposed debt in particular governmental preference power is sold although different rates no such the the contracts with the designated bargaining agents for the in with respect to certain out-of- although different rates imposed under such out-of-state governmental preference customers require such agents to cause all governmental preference power that is sold to the out-of-state governmental preference customers to be resold to retail customers of those out-of-state governmental preference customers including customers who are natural persons not engaged in a trade_or_business state governmental preference customers no such retail customers purchase governmental preference power under an arrangement that conveys priority rights or other preferential benefits particular governmental preference power is sold to these retail customers according to rates imposed under tariffs of general applicability tariffs apply to different classes of users the differences in rates are customary and reasonable for all other out-of-state governmental preference customers payments that are substantially certain to be made in any year by each such -out-of- state governmental preference customer on account of its entire allocation of project power do not exceed percent of the expected average annual debt service on the proposed debt nonetheless the bargaining agents are contractually permitted to enter into arrangements with out-of-state governmental preference customers that allow those customers to resell governmental preference power at wholesale non-conforming sale authority is provided advance written notice and the authority approves the non-conforming sale notified of nor approved any non-conforming sales prior to the submission of this ruling_request expects that all out-of-state governmental preference customers resales of governmental preference power will be exclusive benefit of the retail customers of the authority has neither been the authority reasonably the out-of-state for the if the q plr-106088-99 s governmental preference customers and that such sales will continue to be made in the manner described herein during the term of the proposed debt the authority proposes to use the proceeds of the proposed debt to finance upgrade costs and certain relicensing costs for a portion of the project namely the f percent of project capacity that is allocable to the use of governmental preference the upgrade costs include the capital costs customers associated with specified baseload plant generating units at the project such as engineering procurement construction and the relicensing spare equipment for those generating units costs for the project include licensing studies environmental impact’ studies license application preparation legal expenses costs of expert consultants and miscellaneous improvements and additions not otherwise included as costs to upgrade the baseload plant generating units proposed debt will be used to finance the project's transformation and transmission facilities no portion of the proceeds of the law and analysis sec_103 generally provides that gross_income does not include interest on any state_or_local_bond provides that this exclusion does not apply to any private_activity_bond unless it defined under sec_141 sec_141 a provides that a bond is bond satisfies the private_business_use_test of the private_security_or_payment_test of as material to this ruling_request a private_activity_bond if the and is a qualified_bond as such terms are sec_103 b sec_141 sec_141 under sec_141 and b a private_business_use under a trade_or_business an issue and for this purpose the use of financed any activity carried on by a person other than a the private_business_use_test relates to the use of the occurs if more than percent of the proceeds of the bonds are used directly or indirectly in a trade_or_business carried on by any person other than a governmental person sec_141 b natural_person is treated a sec_3 proceeds of property is treated as the direct use of proceeds sec_1_141-3 a private_business_use_test indirect and direct uses of proceeds general a nongovernmental person is treated as business user of proceeds as beneficial use of property pursuant to a lease or or incentive payment contract or certain other arrangements such as under in determining whether an issue meets the a take or pay or other output-type contract a result of ownership actual or is necessary to look to both the under sec_1_141-3 under sec_1 a management a private in it it plr-106088-99 government_use under sec_141 means any use other than under sec_1_141-1 the term governmental private_business_use person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof as material to this ruling_request sec_1_103-1 provides that the term state_or_local_governmental_unit means a state or a political_subdivision of a state sec_1_103-1 provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit under sec_141 a use as a member of the general_public under sec_1_141-3 under sec_1_141-3 generally use under is not taken into account in determining whether the private business tests are satisfied use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged ina trade_or_business an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public under sec_1_141-3 arrangements providing for use that is available to the general_public at no charge or on the basis of rates that are generally applicable and uniformly applied do not convey priority rights or other preferential benefits sec_1_141-3 generally applicable and uniformly applied even if different rates apply to different classes of users such as volume purchasers if the differences in rates are customary and reasonable under i for this purpose rates may be treated as under sec_141 b the private_security_or_payment_test is met if the payment of the principal of than percent of the proceeds of such issue is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use or the interest on more sec_1_141-7t sets forth rules to determine whether arrangements for purchases of output from an output_facility cause an issue of bonds to meet the private business tests sec_1_141-7t c provides that the private_business_use_test and the private security or payments test are met when a nongovernmental person purchases the available output of an output_facility output contract that is financed with the proceeds of an issue if the purchase has the effect of transferring substantial benefits of owning the facility and substantial burdens of paying the debt service on the bonds used a under sec_1_141-7t c plr-106088-99 directly or indirectly to finance the facility the benefits and burdens test transfers substantial benefits of owing a facility if the contract gives the purchaser directly or indirectly rights to capacity on ii an output contract general_public transfers substantial burdens of paying debt service on an issue to the extent that the issuer reasonably expects that it substantially certain that payments will be made under the terms of the contract disregarding default insolvency or other similar circumstances a basis that is preferential to the rights of the under sec_1_141-7t c i an output contract is sec_1_141-7t output contracts available for purposes of by reference to nameplate_capacity or the equivalent or its maximum capacity which is not reduced for sec_1 output for generating facilities is determined under sec_1 7t b lacking either reserves or other unutilized capacity 7t b iv where a jimited source of supply constrains the an output_facility the number of units produced or output of be produced by the facility must be determined by reasonably taking into account those constraints available output of reference to the reasonably expected annual flow of water through a hydroelectric unit must be determined by for example the however under to the unit under sec_1_141-7t an output contract is not taken into the purchaser is not account under the private business tests if required under the contract to make a payment that is substantially certain to be made under sec_4 141-7t c percent of the average any year in an amount greater than annual debt service on facility an issue that finances the output ii in under sec_1_141-7t a nongovernmental person acting solely as governmentally owned and operated utilities is disregarded in determining whether the private business tests are met with respect to financed facilities owned by a governmental person a conduit for the exchange of output among involves a city and a privately- example of sec_1_141-7t h a size sufficient to take advantage of owned utility that agree to jointly construct an electric the generating facility of the facility will be one-third bond-financed economies of scale and two-thirds financed by the privately-owned utility and will be owned by the city and the private utility jointly as tenants the city and the private utility will share in the in common ownership output proportion to each entity's respective contribution to the cost the facility that is one-third by the city and two-thirds by the city will need only percent of the privately-owned utility its share of i4o of and operating_expenses of the facility in the facility during the the annual output of plr-106088-99 accordingly the city agrees to first years of operations sell percent of its one-third output share to the private utility under a 20-year take contract percent of its share of the annual output of the facility during the first years of operations to numerous other private utilities under contracts of days or less entered into under a prevailing rate schedule including demand charges concludes that the bonds are not private_activity_bonds because the city's one-third interest in the facility is not treated as used by the other owner of the facility and not more than percent of the available output of the city's portion of the facility will be used_in_the_trade_or_business of a nongovernmental person the city will also sell the example the conference_report the conference_report to the tax c b h_r vol conf_rep no cong 2d sess contains a similar reform act of ii-690 example which is substantially incorporated into sec_1_141-8t c in the conference_report example a single issue of tax-exempt_bonds is contemplated to finance the acquisition of million electric generating facility of the facility will be sold to an investor-owned utility under an output contract dollar_figure million of tax-exempt_bonds may be used to acquire the facility dollar_figure million for the percent of the facility that is governmentally used plus dollar_figure million for the allowable private use portion under sec_141 the conference_report example concludes that ten percent of the output a dollar_figure the issue presented here is whether the authority may treat a portion of the project allocable to the use by the governmental preference customers based on their entitlement to percent of the project's capacity as a separate facility and thereby treat the proposed debt as financing such separate facility for purposes of applying the private business tests to the proposed debt special rules apply to governmentally owned output of example facilities for purposes of applying the private business tests to bonds issued to finance those facilities 7t h illustrates the principle that under certain circumstances an undivided ownership_interest in an output_facility may be treated as ownership_interest may be financed on a tax-exempt basis if it governmentally used including any permitted amount of private_business_use even if the remainder of the facility is owned and used by a nongovernmental person the conference_report example which is substantially incorporated into the example at sec_1_141-8t c acknowledges and affirms this principle ina slightly different context owned and used portion of the facility including any permitted amount of private_business_use in that example the governmentally a separate facility this undivided was treated as a separate sec_1 if is plr-106088-99 facility from the remaining portion of the facility that although governmentally owned was used by an investor-owned utility under an output contract it is fundamental to the principle illustrated by these examples that a portion of an output_facility that is both governmentally and privately used may be financed on a tax-exempt basis where the governmental entity has an identifiable interest in the facility eg by ownership contract or statute and the use of the governmental entity's share of the available output of the facility_does not cause the bonds to satisfy the private business tests establish that the governmental preference customers have an identifiable interest in the project and second that the use of the governmental preference customers' share of the available output of the project will not cause the proposed debt to satisfy the private business tests hence the authority must first first we consider the nature of the governmental preference the federal act customers' rights to project capacity to determine whether those rights constitute an identifiable interest in the project the federal act is the source of those rights establishes that b percent of the power provided by the project is set_aside as preference power for all preference customers the federal act permits the authority to sell that portion of the preference power to private utility companies which exceeds the reasonably foreseeable needs of the preference customers a result the federal act guarantees that no customers other than preference customers a group which includes the governmental preference customers may have rights to up to b percent of project capacity provisions of the federal act are incorporated into the terms of the license to operate the project will expire during the term of the proposed debt reasonably expects that it will be re-licensed to operate the project when the current license expires this result is assured by the fact that all although the current license the authority as - the authority's contracts with the governmental preference customers implement the federal act allocation provisions project capacity is a kilowatts which takes into account the limited source of water supply available to the project capacity reserved under contracts with the governmental preference customers is project capacity e kilowatts a kilowatts governmental preference customers' contracts will expire during the term of the proposed debt the source of the governmental e kilowatts which is although all f percent of total g2 plr-106088-99 the rights of the and subordinated to preference customers rights as a class is and will remain the federal act those rights cannot be subverted by the authority in effect the authority's ownership and enjoyment of the project are conditioned on governmental preference customers authority's contracts with the governmental preference customers are not renewed the federal act guarantees that the rights of those customers as a class will continue surrendered by one governmental preference customer will be meted out to other governmental preference customers due to the allocation requirements of the federal act and the expected demand of the governmental preference customers for project power given the economically low cost of purchasing power produced by the project the authority reasonably expects that not less than percent of the project capacity will continue to be allocated to the governmental preference customers over the term of the proposed debt moreover even if the any rights we conclude that the portion of the project percent based on the governmental preference customers entitlement to project capacity allocable to the governmental preference customers represents an identifiable interest in the project second assuming the proposed debt finances an identifiable interest in the project allocable to the governmental preference customers we consider all users of governmental preference power in the determination of whether the proposed debt satisfies the private business tests this is because governmental preference power flows not only to the governmental preference customers but also to bargaining agents and finally to the governmental preference power consumers all governmental preference customers are governmental persons within the meaning of sec_1_141-1 and sec_1_103-1 because they are governmental entities that have been delegated to right to exercise part of the sovereign power of a state or logal governmental_unit are part of a larger governmental entity invested with some or all of such sovereign power of the state or are a public instrumentality of an entity that has been delegated the right to exercise part of such sovereign power the state governmental preference customers resell their respective allocations of governmental preference power directly to retail customers within the state governmental preference customers' respective service areas including customers who are natural persons not engaged in a trade_or_business retail customers purchase governmental preference power under an arrangement that conveys priority rights or other preferential benefits in particular governmental preference power is sold to retail customers according to rates imposed under tariffs of general applicability although different rates imposed under no such ip plr-106088-99 such tariffs apply to different classes of users the differences in rates are customary and reasonable the authority reasonably expects that all state governmental preference customer sales will continue to be for the exclusive benefit of the retail customers of each such state governmental preference customer and that such sales will continue to be made in the manner described herein while the proposed debt remains outstanding as a result state governmental preference customers' resales of governmental preference power will satisfy the sec_1_141-3 exception to the private_business_use_test the contracts with the designated bargaining agents for the with respect to certain out-of- where different rates imposed under such tariffs out-of-state governmental preference customers require such agents to cause all governmental preference power that is sold to the out-of-state governmental preference customers to be resold to retail customers of those out-of-state governmental preference customers including customers who are natural persons not engaged in a trade_or_business state governmental preference customers no such retail customers purchase governmental preference power under an arrangement that conveys priority rights or other preferential benefits in particular governmental preference power is sold to retail customers according to rates imposed under tariffs of general applicability apply to different classes of users the differences in rates are customary and reasonable governmental preference customers payments that are substantially certain to be made by each such out-of-state governmental preference customer on account of its entire allocation of project capacity do not exceed percent of the expected average annual debt service on the proposed debt although bargaining agents are contractually permitted to enter into arrangements with out-of-state governmental preference customers that allow those customers to resell governmental preference power at wholesale the authority has not been notified of any resale of governmental preference power at wholesale and has not approved any such resale prior to the time that this ruling_request was submitted expects that all out-of-state governmental preference customers’ resales of governmental preference power will be for the exclusive benefit of the retail customers of the out-of-state governmental preference customers and that such sales will continue to be made in the manner described herein during the term of the proposed debt for all other out-of-state the authority reasonably hence all resales of governmental preference power by out- of-state governmental preference customers will satisfy either the sec_1_141-7t exception for small purchases of output or will satisfy the sec_1_141-3 exception to the private_business_use_test gu plr-106088-99 although bargaining agents for governmental preference each out-of-state governmental preference customers in neighboring states have been included within the term out-of-state governmental preference customers we separately consider use by the bargaining agents for purposes of determining whether the proposed debt satisfies the private_business_use tests customer has designated a bargaining agent bargaining agent these agents act on behalf of the out-of-state governmental preference customers and solely as conduits for the exchange of output between governmentally owned and operated utilities ie between the authority and such out-of-state governmental preference customers are also preference customers does not alter this result hence the bargaining agents are disregarded under sec_1_141-7t f in determining whether the private business tests are met with respect to the project that two bargaining agents in their role as conclusion we conclude that the use of the portion of the project the the terms of the authority's all use of governmental preference power allocable to the governmental preference customers will not cause the proposed debt to satisfy the private business tests provisions of the federal act license and the authority's contracts create an identifiable interest in percent of the project for the governmental preference customers is either use by a governmental entity or the general_public or use that falls within the exception for small output purchases consequently we conclude that the authority may treat the portion of the project allocable to the use by the governmental preference customers based on their entitlement to percent of the project's capacity as applying the private business tests to the proposed debt accordingly the use of the proceeds of the proposed debt to finance f percent of the costs to upgrade the baseload plant and to relicense the project will not cause the proposed debt to satisfy the private business tests contained in a separate facility for purposes of sec_141 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party material submitted in support of the request for rulings it subject_to verification on examination while this office has not verified any of the is except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item that is not discussed or referenced in this letter express no opinion as we have not been requested to rule on and therefore the relicensing costs to any aspect of plr associated with the rehabilitation of existing project-related recreational facilities and the development of new environmental or recreational facilities this ruling is directed only to the taxpayer s requesting sec_6110 of the code provides that it may not be it used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel financial institutions products by bruce m serchuk senior technician reviewer branch enclosure copy for sec_6110 purposes
